LYRIS, INC., REPORTS GROWTH IN SECOND QUARTER REVENUES DRIVEN BY INCREASED MARKET PENETRATION FOR ITS LYRIS HQ PLATFORM (EMERYVILLE, CA), February 10, 2010—Lyris, Inc., (OTCBB: LYRI), the online marketing expert, today reported results for the second quarter and first six months of fiscal 2010. For the quarter ended December 31, 2009, Lyris reported revenues of $11.3 million versus revenues of $11.0 million in the second quarter a year ago, and $10.8 million in the prior quarter. The revenue breakout for the second quarter of 2010 included subscription, 77 percent; licensed software, seven percent; support and maintenance, nine percent and professional services, seven percent. On a GAAP basis, the company reported a net loss of $327,000, or $0.00 per share in the second fiscal quarter of 2010, compared with a net loss of $129,000, or $0.00 per share, in the second quarter of fiscal 2009. On a non-GAAP basis, Lyris reported net income of $768,000, or $0.01 per diluted share, in the second quarter of fiscal 2010. This compares with non-GAAP net income of $834,000, or $0.01 per diluted share, in the same period a year ago. Material exclusions from non-GAAP net income in the second quarter of fiscal 2010 included amortization of intangibles of $934,000 and stock-based compensation expense of $161,000. In the prior year, material exclusions from non-GAAP net income were amortization of intangibles of $864,000, stock-based compensation expense of $175,000 and a gain on disposal of discontinued operations of $76,000. The company said that adjusted EBITDA in the second quarter of 2010 was $1.2 million versus $1.2 million in the second quarter a year ago. Adjusted EBITDA is earnings before net interest expense, taxes, deprecation and amortization expense, non-cash stock-based compensation expense and gains or losses on disposal of discontinued operations. A reconcillation between GAAP and non-GAAP net income and between GAAP net income and adjusted EBITDA can be found in this news release and at www.lyris.com. “We are pleased with our ability to achieve a record revenue quarter for the company. Our Lyris HQ platform continues to drive our revenue growth as it generated a 14 percent increase in sales sequentially,” said Luis Rivera, chief executive officer of Lyris. “We saw particularly strong growth in Lyris HQ for Agencies, which is our offering targeted to advertising and marketing firms. In addition, we continued to make solid inroads with the platform in Europe,” he added. “We have made a number of enhancements to Lyris HQ during fiscal 2010 and are on track to complete the integration of the platform by the end of the fiscal year, as well as adding other features that will increase its ease of use and return-on-investment for our customers,” he continued. For the first six months of fiscal 2010, Lyris reported revenues of $22.1 million compared to revenues of $22.0 million in the first six months of fiscal 2009. On a GAAP basis, the company reported a net loss of $1.1 million, or $0.01 per share, in the first six months of fiscal 2010, versus a net loss of $1.2 million, or $0.01 per share, in the same period a year ago. On a non-GAAP basis, the company reported net income of $1.1 million, or $0.01 per diluted share, in the first six months of fiscal 2010 versus non-GAAP net income of $643,000, or $0.01 per diluted share, in the same period a year ago. Non-GAAP net income in the first six months of fiscal 2010 and fiscal 2009 excludes amortization of intangibles of $1.9 million and $1.7 million and stock-based compensation expense of $353,000 and $212,000, respectively, and a gain on disposal of discontinued operations of $70,000 in the first half of fiscal 2009. Adjusted
